NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4782-16T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

AZIM BROGSDALE, a/k/a HAZIM
BROGSDALE, AZIM LANG,
HAZIM M. BROGSDALE,
and AZIM N. BROGSDALE,

     Defendant-Appellant.
________________________________

                    Submitted December 13, 2018 – Decided August 8, 2019

                    Before Judges Simonelli and DeAlmeida.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Essex County, Indictment No. 13-01-0200.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Michele A. Adubato, Designated Counsel,
                    on the brief).

                    Theodore N. Stephens II, Acting Essex County
                    Prosecutor, attorney for respondent (Barbara A.
                    Rosenkrans, Special Deputy Attorney General/Acting
                    Assistant Prosecutor, of counsel and on the brief).
PER CURIAM

        Defendant Azim Brogsdale appeals from the April 28, 2017 amended

judgment of conviction and sentence he received for murder, robbery, and

related crimes. We affirm defendant's convictions and remand for resentencing.

                                           I.

        The following facts are derived from the record. On February 17, 2012,

co-defendant Haroon Perry, co-defendant Marquise Hawkins, and Jaquill

Waters decided to commit a robbery. The trio drove to pick up defendant, then

sixteen years old, who agreed to participate in the robbery. Perry drove the car

with defendant in the front seat. Hawkins and Waters sat in the back seat.

        At around 10:30 p.m., sixteen-year-old K.W., and three friends, D.A.,

N.W., and K.N., all teenagers, were walking on an Irvington sidewalk.1

Defendant and one of his co-conspirators, while armed, exited the vehicle and

approached the group. Their faces were partially covered. The two announced

a robbery and ordered the victims to empty their pockets. The car containing

the two other co-conspirators was nearby.

        D.A. gave the assailants lip balm, gum, and a dollar, while N.W. gave

them his cell phone. The victims then attempted to flee. Hawkins, who was in


1
    We use initials to protect the identity of the victims.
                                                                        A-4782-16T4
                                           2
the car yelled, "[g]et the guy in the yellow jacket" or "watch the one with the

yellow coat." K.N., who was wearing a yellow jacket, was running from the

scene.

      At that point, defendant and the co-conspirator on the sidewalk began

shooting at the fleeing robbery victims. One of the shots struck K.W. in the

back. He was discovered with a faint pulse by a police officer responding to a

report of gunfire. Despite resuscitation attempts, K.W. died a short time later.

      D.A. and N.W. were taken by detectives to the prosecutor's office to give

recorded statements. They gave descriptions of the assailants that differ in some

respects and do not fully match defendant's appearance.

      The investigation led to Hawkins, who turned over N.W.'s stolen cell

phone. A detective later interviewed Perry, who identified defendant as having

been involved in the robbery.

      On March 30, 2012, D.A. and N.W. were brought back to the prosecutor's

office for photo array identifications. They were kept in separate rooms at all

times, accompanied by their mothers, and did not have an opportunity to interact

with one another. Both D.A. and N.W. identified defendant's picture from a

photo array as one of the assailants. D.A. stated that the photograph depicted

the person who killed K.W.


                                                                         A-4782-16T4
                                       3
      As a result of the identification, on April 9, 2012, the State issued a

juvenile complaint against defendant. He was not arrested until four months

later because he could not be located by detectives. On December 3, 2012, the

Family Part granted the State's application to waive jurisdiction over the charges

against defendant and transferred the matter to the Law Division.

      A grand jury charged defendant and the co-defendants with: second-

degree conspiracy to commit robbery, N.J.S.A. 2C:5-2 and N.J.S.A. 2C:15-1

(count one); first-degree robbery, N.J.S.A. 2C:15-1 (counts two, three, four and

five); first-degree felony murder, N.J.S.A. 2C:11-3(a)(3) (count six); first-

degree conspiracy to commit murder, N.J.S.A. 2C:5-2 and N.J.S.A. 2C:11-3 (a)

(1) and (2) (count seven); first-degree purposeful or knowing murder, N.J.S.A.

2C:11-3(a)(1) and (2) (count eight); second-degree unlawful possession of two

guns, N.J.S.A. 2C:39-5(b) (counts nine and ten); and second-degree possession

of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a) (count eleven).

      In June 2015, Perry entered a plea of guilty to aggravated manslaughter,

conspiracy, and two counts of robbery. As part of the plea agreement, he

testified at defendant's trial. In exchange, the State agreed to recommend a

twenty-year term of imprisonment followed by a five-year period of parole

supervision and to allow Perry to argue for a seventeen-year sentence.


                                                                          A-4782-16T4
                                        4
      Defendant was tried separately from his remaining co-defendant. At trial,

the State provided testimony from the surviving robbery victims, an independent

eyewitness, law enforcement personnel, the State medical examiner, and Perry.

D.A., N.W., and Perry identified defendant as the shooter who killed K.W.

During the victims' testimony, defense counsel elicited several discrepancies in

their description of their assailants, and pointed out that some of the details of

their descriptions did not match defendant's personal characteristics.

      On January 26, 2017, the jury found defendant guilty on all counts. He

filed a motion for a new trial and judgment of acquittal notwithstanding the

verdict, arguing the court erred by limiting his cross-examination and refusing

to instruct the jury on third-party guilt. The court denied the motion.

      At sentencing, the court considered the aggravating and mitigating factors

set forth in N.J.S.A. 2C:44-1. The court found aggravating factors: (a) "[t]he

nature and circumstances of the offense, and the role of the actor therein,

including whether or not it was committed in an especially heinous, cruel, or

depraved manner" (factor one), N.J.S.A. 2C:44-1(a)(1); (b) the risk of re-offense

(factor three), N.J.S.A. 2C:44-1(a)(3); (c) the "substantial likelihood that the

defendant is involved in organized criminal activity" (factor five), N.J.S.A.

2C:44-1(a)(5); (d) the extent of defendant's past criminal record and the


                                                                          A-4782-16T4
                                        5
seriousness of those offenses (factor six), N.J.S.A. 2C:44-1(a)(6); and (e) the

need for criminal deterrence (factor nine), N.J.S.A. 2C:44-1(a)(9). The court

found no mitigating factors.

      The court sentenced defendant to an aggregate term of fifty-five years

with a parole ineligibility period of fifty years and three months. The court: (1)

merged count one with counts two through five and on count two imposed a

sentence of fifteen years with an eighty-five-percent period of parole

ineligibility; (2) imposed concurrent terms of fifteen years with an eighty-five-

percent period of parole ineligibility for counts three, four, and five; (3) merged

counts six and seven with count eight on which it imposed a sentence of forty

years, with a thirty-year mandatory minimum, and subjected the remaining ten

years to an eighty-five-percent period of parole ineligibility, for a total parole

bar of thirty-eight and a half years2; (4) merged count eleven with count eight;




2
   There is a discrepancy between the sentencing transcript and the amended
judgment of conviction as to whether the court intended to impose: (1) a thirty-
four-year parole disqualifier on count eight by subjecting the forty-year base
term to the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2, or; (2) a thirty-
eight-and-one-half-year parole disqualifier by imposing the mandated thirty-
year parole bar under N.J.S.A. 2C:11-3, plus an additional eight-and-one-half
years parole-bar pursuant to NERA on the ten remaining years of the forty-year
sentence. This should be clarified on remand.
                                                                           A-4782-16T4
                                        6
and (5) on counts nine and ten imposed concurrent sentences of eight years with

a four-year period of parole ineligibility.

      This appeal followed. Defendant raises the following arguments for our

consideration:

            POINT I

            THE UNFAIR RESTRICTIONS PLACED BY THE
            TRIAL COURT IN THE PRESENTATION OF HIS
            CASE    DEPRIVED  DEFENDANT   OF   HIS
            CONSTITUTIONAL RIGHTS OF DUE PROCESS,
            RIGHT OF CONFRONTATION AND RIGHT TO A
            FAIR TRIAL.

            POINT II

            THE TRIAL COURT ERRED IN REFUSING TO
            CHARGE THE JURY ON THIRD PARTY GUILT AT
            DEFENDANT'S REQUEST.

            POINT III

            COMMENTS MADE BY THE PROSECUTOR
            DURING THE SUMMATION CONCERNING
            DEFENDANT'S ARREST FOUR MONTHS AFTER
            THE ISSUANCE OF THE ARREST WARRANT WAS
            GROSSLY   PREJUDICIAL   AND   DEPRIVED
            DEFENDANT OF A FAIR TRIAL.

            POINT IV

            DENIAL OF THE DEFENDANT'S MOTION FOR
            NEW TRIAL WAS ERROR.



                                                                       A-4782-16T4
                                         7
            POINT V

            THE AGGREGATE SENTENCE OF FIFTY-FIVE
            (55) YEARS WITH [EIGHTY-FIVE PERCENT]
            PAROLE INELIGIBILITY WAS EXCESSIVE AND
            SHOULD BE MODIFIED AND REDUCED.

            POINT VI

            THE   AGGREGATE       ERRORS                   DENIED
            DEFENDANT OF A FAIR TRIAL.

                                       II.

      Defendant argues that the court improperly restricted his counsel from

delving into the discrepancies in D.A. and N.W.'s out-of-court descriptions of

their assailants during his opening statement. "[A]n opening statement should

set forth only a succinct statement of what a party proposes to prove." State v.

Tilghman, 385 N.J. Super. 45, 55 (App. Div. 2006) (quoting State v. Stamberger,

209 N.J. Super. 579, 581 (Law Div. 1985)). "The fundamental purpose of

opening statements is to do no more than inform the jury in a general way of the

nature of the action and the basic factual hypothesis projected[.]" Ibid. (quoting

Passaic Valley Sewerage Comm'rs v. Geo. M. Brewster & Son, Inc., 32 N.J. 595,

605 (1960)). "Counsel is also cautioned that 'the proposed evidence should not

be detailed,' and when evidence is addressed, it should appear as little more than




                                                                          A-4782-16T4
                                        8
a 'fairly indefinite' outline." Ibid. (quoting Passaic Valley Sewerage Comm'rs,
32 N.J. at 605).

      During the opening statement, defendant's counsel detailed various

discrepancies in the victims' descriptions of the gunmen during the

investigation. As the opening statement continued, the assistant prosecutor

suspected defendant's counsel was reading from a transcript of testimony of one

of the witnesses. The State objected, arguing that it was improper for defense

counsel to read from a transcript not yet in evidence. Although defense counsel

denied reading from a transcript, the court sustained the objection, concluding

that the opening statement went "way beyond opening comments" and was

instead "a summation, as opposed to comments where we normally indicate to

the jury what we intend to prove."

      "New Jersey has a long-standing tradition of allowing the court 'wide

discretion' in supervising the conduct of a trial." Id. at 53-54 (quoting Sullivan

v. State, 46 N.J.L. 446, 447 (Sup. Ct. 1884)). Our review of the record reveals

no abuse of discretion by the court. Instead of providing a general outline of

proposed evidence, defendant's counsel provided detailed descriptions of the

discrepancies in the victims' identifications, facts which were not yet in

evidence. The court was well within its authority to limit the opening statement.


                                                                          A-4782-16T4
                                        9
      Nor do we agree with defendant's argument that the court denied his

counsel the ability to effectively cross-examine the State's witnesses. At the

time of trial, D.A. had a pending misdemeanor marijuana possession charge in

Texas. N.W. also had several pending criminal charges at the time of trial: (1)

in March 2016, he was charged with second-degree robbery, third-degree theft,

and second-degree conspiracy to commit robbery, for one incident, and second-

degree aggravated assault and second-degree witness tampering for another

incident; (2) in October 2016, he was charged with second-degree possession of

a weapon during a drug offense, third-degree possession of marijuana with intent

to distribute, and third-degree possession with intent to distribute within 500

feet of public property; and (3) in June 2017, he was charged with a disorderly

persons offense relating to marijuana. K.N., who also testified, was convicted

of third-degree trespassing while the charges against defendant were pending.

He was sentenced to time served. At the time of trial, he also had two pending

third-degree charges and two pending disorderly person charges.

      Defendant's counsel sought to question these witnesses regarding their

pending criminal charges, including the nature of each charge, its potential term

of imprisonment, and their expectation for favorable treatment from the State.

The court allowed defense counsel to question the witnesses about the degree of


                                                                         A-4782-16T4
                                      10
the charges pending against them, the sentencing exposure they faced, and

expected assistance from the State, but barred questions about the nature of the

pending charges. The court reasoned that "the degree of crime as well as the

extent of any possible penalty if convicted on those crimes, is more than

sufficient to get adequate information" to the jury regarding the motivation of

the witnesses. We agree.

      While testifying, D.A. admitted the degrees of his pending charges and

testified that the State made no promises to him in exchange for his testimony.

N.W. admitted the degrees of the charges pending against him and that those

charges exposed him to a potential of forty-five years of incarceration. He

testified that the State made no promises regarding those charges in exchange

for his testimony. K.N. testified that he did not receive assistance from the State

with respect to sentencing on his trespass conviction. He acknowledged that he

was exposed to a potential eleven and one-half years of imprisonment on his

pending charges and testified he did not ask the State for assistance regarding

those charges.

      Both the Sixth Amendment to the United States Constitution and Article

I, Paragraph 10 of the New Jersey Constitution provide in a criminal trial the

accused has the right "to be confronted with the witnesses against him[.]" U.S.


                                                                           A-4782-16T4
                                       11
Const. amend. VI; N.J. Const. art. I, ¶ 10. "Our legal system has long recognized

that cross-examination is the 'greatest legal engine ever invented for the

discovery of truth.'" State v. Basil, 202 N.J. 570, 591 (2010) (quoting California

v. Green, 399 U.S. 149, 158 (1970)). "[T]he exposure of a witness' motivation

in testifying is a proper and important function of the constitutionally protected

right of cross-examination." State v. Bass, 224 N.J. 285, 301 (2016) (quoting

Delaware v. Van Arsdall, 475 U.S. 673, 678-79 (1986)). "[A] defendant must

be afforded the opportunity through effective cross-examination to show bias on

the part of adverse state witnesses." State v. Sugar, 100 N.J. 214, 230 (1985);

see also State v. Parsons, 341 N.J. Super. 448, 458 (App. Div. 2001) (holding "a

defendant has a right to explore evidence tending to show that the State may

have a 'hold' of some kind over a witness, the mere existence of which might

prompt the individual to color his testimony in favor of the prosecution")

(quoting State v. Holmes, 290 N.J. Super. 302, 312 (App. Div. 1996)). "A . . .

claim that there is an inference of bias is particularly compelling when the

witness is under investigation, or charges are pending against the witness, at t he

time that he or she testifies." Bass, 224 N.J. at 303.

      "In an appropriate case the right of confrontation will yield to other

'legitimate interests in the criminal trial process, such as established rules of


                                                                           A-4782-16T4
                                       12
evidence and procedure designed to ensure the fairness and reliability of

criminal trials.'" State v. Castagna, 187 N.J. 293, 309 (2006) (quoting State v.

Garron, 177 N.J. 147, 169 (2003)). "That the credibility of a witness may be

impeached on cross-examination is well settled" however "[t]he scope of cross-

examination is a matter resting in the broad discretion of the trial court ." State

v. Martini, 131 N.J. 176, 255 (1993), rev'd on other grounds State v. Fortin, 178
N.J. 540 (2004). "A trial judge may bar inquiry into a witness's potential bias,

without offending the Confrontation Clause, because of concerns about

'harassment, prejudice, confusion of the issues, the witness' safety, or

interrogation that is repetitive or only marginally relevant.'" Bass, 224 N.J. at

303 (quoting Van Arsdall, 475 U.S. at 679). Pursuant to Rule 403 "relevant

evidence may be excluded if its probative value is substantially outweighed by

the risk of . . . undue prejudice[.]" N.J.R.E. 403.

      Our review of the record in light of these precedents leads us to affi rm the

court's decision. The court balanced defendant's right to confront the witnesses

on any expectation of favorable treatment they hoped to receive from the State

in return for their testimony with the State's right to be free from prejudicial

evidence regarding the nature of the charges pending against its witnesses. The

limitations did not prevent defendant from using cross-examination for the


                                                                           A-4782-16T4
                                       13
desired purpose of questioning the witnesses' credibility by suggesting the State

may have influenced their testimony.

      Defendant also argues that the court improperly barred his counsel from

eliciting testimony that co-defendant Perry sold drugs in the past with co-

defendant Hawkins and Waters.         Because evidence existed that Perry had

attempted to purchase drugs from defendant in the past, the court concluded

questioning Perry about his history selling drugs would open the door to the

State inquiring whether defendant had sold drugs to Perry.

      We see no abuse of discretion in the court's decision precluding

defendant's counsel from asking Perry about his history of drug sales. First, the

proposed inquiry sought testimony not relevant to the murder, robbery, and

related charges before the jury. Moreover, the potential prejudicial effect of

eliciting testimony portraying defendant as a drug dealer greatly outweighed the

potential value of discrediting Perry's credibility.

      Finally, defendant's counsel sought to have a detective recount how N.W.

described the shooter to another detective, who wrote the description in a report.

The description at issue differed from defendant's physical appearance, and in

some respects reflected other co-conspirators' appearances. While the court

allowed the witness to explain how he used the information in the report in his


                                                                          A-4782-16T4
                                        14
investigation, the court barred the witness from recounting "a description that

somebody else placed in that report."

      Our review of the record reveals no error in the court's decision. The

testimony that defendant's counsel sought to elicit was a triple hearsay account

of N.W.'s description of the assailant. The detective had no personal knowledge

of N.W.'s description of the shooter and could merely read into the record what

another officer reported N.W. to have said.

                                        III.

      Defendant argues the court erred when it failed to charge the jury on third-

party guilt as requested by defense counsel.      Defendant contends he could

reasonably have argued to the jury that co-defendant Perry or one of the other

participants in the robbery fired the shot that killed K.W.

      "Accurate and understandable jury instructions in criminal cases are

essential to a defendant's right to a fair trial." State v. Concepcion, 111 N.J.
373, 379 (1988). "[A] complete defense includes a criminal defendant's right to

introduce evidence of third-party guilt 'if the proof offered has a rational

tendency to engender a reasonable doubt with respect to an essential feature of

the State's case.'" State v. Perry, 225 N.J. 222, 238 (2016) (quoting State v.

Cotto, 182 N.J. 316, 332 (2005)). A defendant must demonstrate "some link


                                                                          A-4782-16T4
                                        15
between the [third-party] evidence and the victim or the crime."         State v.

Koedatich, 112 N.J. 225, 301 (1988). "[T]rial courts retain broad discretion to

admit or preclude evidence of third-party guilt." Cotto, 182 at 333.

      At trial, defendant argued the State's witnesses were not credible and

identified defendant as the shooter to receive favorable treatment from the State

on pending charges.      His main contention was that Perry entered a plea

agreement "to save himself from spending the rest of his life in jail" and

identified defendant as the shooter "to minimize his conduct."

      The court instructed the jury that it was the State's burden to prove

            the identity of the person who committed the crime[.]
            The defendant has neither the burden nor the duty to
            show that the crime, if committed, was committed by
            someone else or to prove the identity of that person.
            You must determine, therefore, not only whether the
            State has proven each and every element of the offense
            charged beyond a reasonable doubt, but also whether
            the State has proven beyond a reasonable doubt that this
            defendant is the person who committed the crime.

                  ....

            It is your function to determine whether the witness[es']
            identification of the defendant is reliable and believable
            or whether it is based on a mistake or for any reason is
            not worthy of belief. You must decide whether it is
            sufficiently reliable evidence that this defendant is the
            person who committed the offenses charged.



                                                                          A-4782-16T4
                                       16
      The court specified that "[e]yewitness identification evidence must be

scrutinized carefully," and that "[h]uman memory is not foolproof." The court

noted "[a]lthough nothing may appear more convincing than a witness's

categorical identification of a perpetrator, you must critically analyze such

testimony."

      We find no error in the court's instructions. Defendant's theory of the

case, that the witnesses identified defendant as the shooter in exchange for

favorable treatment, was adequately represented in the jury instructions. The

jury was aware that Perry and the other co-conspirators were present at the

shooting and that it could not convict defendant if it did not find the testimony

and out-of-court identifications of defendant as the shooter to be credible.

      In addition, ballistic evidence admitted at trial established that two guns

were fired after the robbery. Thus, even if defendant convinced the jury that

Perry or one of his other cohorts was the shooter who killed K.W., he would not

have been insulated from a conviction.           Under the accomplice liability

instructions given to the jury, if the jury determined that defendant facilitated or

assisted his cohorts in committing the murder and robbery, they were to find

him guilty.




                                                                            A-4782-16T4
                                        17
                                       IV.

      Defendant challenges comments made during the State's summation.

During his summation, the assistant prosecutor said "for four months Detective

Green went to Azim Brogsdale's house, went to locations that he knows he goes

to. He couldn't get him. It wasn't until August that he was arrested. And you

can consider that with all the other evidence that you consider." Defendant's

counsel did not object to the prosecutor's comments. For the first time on appeal,

defendant argues the comments were inappropriate because they implied flight

and deliberate evasion of law enforcement, which were not supported by the

evidence.

      Because this issue was not raised before the court, we review defendant's

contentions under a plain error standard. State v. Ross, 229 N.J. 389, 407

(2017). Our inquiry is to determine whether the alleged error was "clearly

capable of producing an unjust result." R. 2:10-2. Under this standard, reversal

is required if there was an error "sufficient to raise a reasonable doubt as to

whether [it] led the jury to a result it otherwise might not have reached." State

v. Green, 447 N.J. Super. 317, 325 (App. Div. 2016) (quoting State v. Macon,

57 N.J. 325, 336 (1971)).




                                                                          A-4782-16T4
                                       18
      "Prosecutors are expected to assert vigorously the State's case and are

given considerable leeway in delivering their summations." State v. Daniels,

182 N.J. 80, 96 (2004). However, "[t]hey are duty-bound to confine their

comments to facts revealed during the trial and reasonable inferences to be

drawn from that evidence." State v. Frost, 158 N.J. 76, 85 (1999).

      "Not every improper prosecutorial statement will warrant a new trial."

Daniels, 182 N.J. at 96. "[P]rosecutorial misconduct is not grounds for reversal

of a criminal conviction unless the conduct was so egregious as to deprive

defendant of a fair trial." State v. Timmendequas, 161 N.J. 515, 575 (1999).

"To justify reversal, the prosecutor's conduct must have been 'clearly and

unmistakably improper,' and must have substantially prejudiced defendant's

fundamental right to have a jury fairly evaluate the merits of his defense." Ibid.

(quoting State v. Roach, 146 N.J. 208, 219 (1996)).         Additionally, "if no

objection was made to the improper remarks, the remarks will not be deemed

prejudicial[,]" as "[f]ailure to make a timely objection indicates that defense

counsel did not believe the remarks were prejudicial at the time they were

made." Id. at 576.

      The prosecutor's statement contained factual elements, as it was true that

defendant was charged in April 2012 but not arrested until August 2012, and


                                                                          A-4782-16T4
                                       19
also that a detective attempted to locate him at his previously known locations

during that time. However, the State concedes that the assistant prosecutor

should not have remarked that the jury can consider the four months "with all

the other evidence that you consider" because the record contains no evidence

of defendant's attempt to evade arrest. While the statement may have been

improper, it was isolated in a summation that composed thirty-five pages of the

trial transcript. In addition, the State produced a significant amount of evidence

linking defendant to the murder and robberies with which he was charged. We

therefore conclude that the prosecutor's remark was not clearly capable of

producing an unjust result.

                                        V.

      Defendant argues the court erred in denying his motion for a new trial and

for a judgment of acquittal notwithstanding the verdict. We disagree.

      "[A] motion for a new trial is addressed to the sound discretion of the trial

judge, and the exercise of that discretion will not be interfered with on appeal

unless a clear abuse has been shown." State v. Russo, 333 N.J. Super. 119, 137

(App. Div. 2000). "In considering whether a jury verdict was against the weight

of the evidence, our task is to decide whether 'it clearly appears that there was a

miscarriage of justice under the law.'" State v. Smith, 262 N.J. Super. 487, 512


                                                                           A-4782-16T4
                                       20
(App. Div. 1993) (quoting R. 2:10-1). "We must sift through the evidence 'to

determine whether any trier of fact could rationally have found beyond a

reasonable doubt that the essential elements of the crime were present.'" Ibid.

(quoting State v. Carter, 91 N.J. 86, 96 (1982)). However, "an appellate court

may not overturn the verdict 'merely because it might have found otherwise upon

the same evidence.'" Ibid. (quoting State v. Johnson, 203 N.J. Super. 127, 134

(App. Div. 1985)). "Appellate intervention is warranted only to correct an

'injustice resulting from a plain and obvious failure of the jury to perform its

function.'" Ibid. (quoting Johnson, 203 N.J. Super. at 134). "Where the jury's

verdict was grounded on its assessment of witness credibility, a reviewing court

may not intercede, absent clear evidence on the face of the record that the jury

was mistaken or prejudiced." Ibid. (citing State v. Haines, 20 N.J. 438, 446-47

(1956)).

      A motion for a judgment of acquittal notwithstanding the verdict must be

denied if all of the evidence, including defendant's proofs, is sufficient to enable

a jury to find defendant guilty of the charges beyond a reasonable doubt. State

v. Speth, 323 N.J. Super. 67, 81 (App. Div. 1999). Rule 3:20-1 provides that a

court cannot set aside a jury verdict as against the weight of the evidence unless,

"having given due regard to the opportunity of the jury to pass upon the


                                                                            A-4782-16T4
                                        21
credibility of witnesses, it clearly and convincingly appears that there was a

manifest denial of justice under the law." When deciding a motion, the court is

"not concerned with the worth, nature or extent (beyond a scintilla) of the

evidence, but only with its existence, viewed most favorably to the State." State

v. Kluber, 130 N.J. Super. 336, 342 (App. Div. 1974).

      The substantive bases for defendant's motion for a new trial or a judgment

of acquittal notwithstanding the verdict were also raised in his appeal: the

limitations the court placed on defense counsel's examination of witnesses and

the absence of a third-party guilt charge in the jury instructions. We concluded

that those arguments are without merit and therefore also conclude that the court

did not err when it denied defendant's motion.3

                                       VI.

      Defendant argues his sentence is excessive and unconstitutional. He

contends the court improperly considered the consecutive sentencing factors,

improperly weighed the statutory aggravating and mitigating factors, and did

not sufficiently consider his youthfulness at the time of the offenses.


3
   The parties dispute whether defendant's motion for a new trial was timely
filed. See R. 3:20-2. Although the court concluded that defendant's motion was
untimely, it elected to address the motion's merits. In light of our rejection of
defendant's substantive arguments, we need not address whether his motion was
timely filed or whether the court erred in considering the motion.
                                                                          A-4782-16T4
                                       22
      "Appellate review of the length of a sentence is limited." State v. Miller,

205 N.J. 109, 127 (2011). We are to affirm a sentence, even if we would have

imposed a different one, so long as the sentencing judge "properly identifies and

balances aggravating and mitigating factors that are supported by competent

credible evidence in the record." State v. Natale, 184 N.J. 458, 489 (2005)

(quoting State v. O'Donnell, 117 N.J. 210, 215 (1989)). "In general, a trial court

should identify the relevant aggravating and mitigating factors, determine which

factors are supported by a preponderance of evidence, balance the relevant

factors, and explain how it arrives at the appropriate sentence." O'Donnell, 117
N.J. at 215. We must affirm a sentence "unless (1) the sentencing guidelines

were violated; (2) the aggravating and mitigating factors found by the sentencing

court were not based upon competent and credible evidence in the record; or (3)

'the application of the guidelines to the facts of [the] case makes the sentence

clearly unreasonable so as to shock the judicial conscience.'" State v. Fuentes,

217 N.J. 57, 70 (2014) (alteration in original) (quoting State v. Roth, 95 N.J.
334, 364-65 (1984)). "An appellate court may also remand for resentencing if

the trial court considers an aggravating factor that is inappropriate to a particular

defendant or to the offense at issue." Ibid.




                                                                             A-4782-16T4
                                        23
      "In determining the appropriate sentence to impose within the range,

judges first must identify any relevant aggravating and mitigating factors set

forth in N.J.S.A. 2C:44-1(a) and (b) that apply to the case." State v. Case, 220
N.J. 49, 64 (2014). "The finding of any factor must be supported by competent,

credible evidence in the record." Ibid. "Whether a sentence should gravitate

toward the upper or lower end of the range depends on a balancing of the

relevant factors." Ibid. "[W]hen the mitigating factors preponderate, sentences

will tend toward the lower end of the range, and when the aggravating factors

preponderate, sentences will tend toward the higher end of the range." Natale,
184 N.J. at 488. "[T]he judge shall state reasons for imposing such sentence

including . . . the factual basis supporting a finding of particular aggravating or

mitigating factors affecting sentence . . . ." R. 3:21-4(g).

      Defendant challenges the court's findings of aggravating factors one and

five. Aggravating factor one is "[t]he nature and circumstances of the offense,

and the role of the actor therein, including whether or not it was committed in

an especially heinous, cruel, or depraved manner[.]" N.J.S.A. 2C:44-1(a)(1). In

assessing whether this factor applies, "the sentencing court reviews the severity

of the defendant's crime, 'the single most important factor in the sentencing

process,' assessing the degree to which defendant's conduct has threatened the


                                                                           A-4782-16T4
                                       24
safety of its direct victims and the public." State v. Lawless, 214 N.J. 594, 609

(2013) (quoting State v. Hodge, 95 N.J. 369, 378-79 (1984)). However, a

sentencing court "must avoid double-counting any element of an offense as an

aggravating factor[.]" Id. at 601.

      Defendant asserts the court erroneously found factor one because the

victim's death may not be used as an aggravating factor in a homicide case.

However, the court did not base its finding of factor one on K.W.'s death, but

instead found that defendant needlessly shot K.W. after the robbery was

completed and while the robbery victims were attempting to flee. The court

determined these circumstances go beyond a normal robbery-homicide. We do

not find fault with the court's determination.

      Aggravating factor five is "a substantial likelihood that the defendant is

involved in organized criminal activity." N.J.S.A. 2C:44-1(a)(5). The State did

not argue that factor five applied.      The court, however, found the factor

applicable because defendant admitted he was once a gang member. Defendant

argues that it was inappropriate for the court to apply this factor as there is no

link between his prior gang involvement and the subject offenses.

      We conclude that the court's application of this factor is not supported by

the record. There is no evidence in the record that defendant was an active gang


                                                                          A-4782-16T4
                                       25
member at the time of the offenses or that the murder and robbery were

connected to gang activity. Other than a warning to Perry "not to reference

gangs in this case [or] anyone being in any type of gang membership[,]" the

record is devoid of any mention or discussion of gang activity. There is,

therefore, insufficient support for the court's determination that aggravating

factor five applied. A remand is necessary for the court to reconsider defendant's

sentence without aggravating factor five.

      Although we remand for reconsideration of defendant's sentence in light

of our conclusion regarding aggravating factor five, we address the remaining

arguments raised by defendant with respect to his sentence. Defendant argues

that the imposition of consecutive sentences for murder and robbery was an

error, as the crimes were closely related, constituting a single period of criminal

behavior, or one event. We disagree.

      "Under the Code of Criminal Justice, trial judges have discretion to decide

if sentences should run concurrently or consecutively." Miller, 205 N.J. at 128.

"[I]n fashioning consecutive or concurrent sentences under the Code, sentencing

courts should be guided by the Code's paramount sentencing goals that

punishment fit the crime, not the criminal, and that there be a predictable degree

of uniformity in sentencing." State v. Yarbough, 100 N.J. 627, 630 (1985).


                                                                           A-4782-16T4
                                       26
     In Yarbough, the Court adopted criteria to be applied when deciding

whether to impose consecutive sentences:

           (1) there can be no free crimes in a system for which
           the punishment shall fit the crime;

           (2) the reasons for imposing either a consecutive or
           concurrent sentence should be separately stated in the
           sentencing decision;

           (3) some reasons to be considered by the sentencing
           court should include facts relating to the crimes,
           including whether or not:

                 (a) the crimes and their objectives were
                 predominantly independent of each other;

                 (b) the crimes involved separate acts of
                 violence or threats of violence;

                 (c) the crimes were committed at different
                 times or separate places, rather than being
                 committed so closely in time and place as to
                 indicate a single period of aberrant behavior;

                 (d) any of the crimes involved multiple
                 victims;

                 (e) the convictions for which the sentences are
                 to be imposed are numerous;

           (4) there should       be    no   double   counting   of
           aggravating factors;

           (5) successive terms for the same offense should not
           ordinarily be equal to the punishment for the first
           offense; and

                                                                      A-4782-16T4
                                       27
            (6) there should be an overall outer limit on the
            cumulation of consecutive sentences for multiple
            offenses not to exceed the sum of the longest terms
            (including an extended term, if eligible) that could be
            imposed for the two most serious offenses.[4]

            [Id. at 643-44 (footnotes omitted).]

      The Yarbough factors focus upon "the nature and number of offenses for

which the defendant is being sentenced, whether the offenses occurred at

different times or places, and whether they involve numerous or separate

victims." State v. Carey, 168 N.J. 413, 423 (2001) (quoting State v. Baylass,

114 N.J. 169, 180 (1989)). The factors "should be applied qualitatively, not

quantitatively. . . . [i]t follows that a sentencing court may impose consecutive

sentences even though a majority of the Yarbough factors support concurrent

sentences." Carey, 168 N.J. at 427-28. "When a sentencing court properly

evaluates the Yarbough factors in light of the record, the court's decision will

not normally be disturbed on appeal." Miller, 205 N.J. at 129.

      The charges against defendant involved multiple, independent crimes.

Although the murder and robbery were committed close in place and time, the



4
  Guideline six was superseded by statutory amendment to N.J.S.A. 2C:44-5,
which provides that "[t]here shall be no overall outer limit on the cumulation of
consecutive sentences[,]" as first recognized in State v. Eisenman, 153 N.J. 462,
478 (1998).
                                                                         A-4782-16T4
                                      28
objective of the robbery, to obtain stolen property, was independent of, and

accomplished prior to, the murder. Defendant shot the victim of his robbery as

he was attempting to flee, for no apparent reason. We see no error in the court's

decision not to merge the murder and robbery offenses.

      We also reject defendant's contention that his aggregate sentence is

unconstitutional because it is excessive in light of his age at the time of the

murder and robbery. In Miller v. Alabama, 567 U.S. 460, 489 (2012), the Court

held the Eighth Amendment prohibits the imposition of a mandatory life

sentence without parole on a defendant convicted of homicide while a juvenile.

"[T]he Court grounded its decisions on commonly accepted scientific and

sociological notions about the unique characteristics of youth and the

progressive emotional and behavioral development of juveniles."            State in

Interest of C.K., 233 N.J. 44, 68 (2018).

      In State v. Zuber, 227 N.J. 422, 446-47 (2017), our Supreme Court held

that "Miller's command that a sentencing judge 'take into account how children

are different, and how those differences counsel against irrevocably sentencing

them to a lifetime in prison,' applies with equal strength to a sentence that is the

practical equivalent of life without parole." (citation omitted) (quoting Miller,
567 U.S. at 480). In addition, the Court held that "the force and logic of Miller's


                                                                            A-4782-16T4
                                        29
concerns apply broadly: to cases in which a defendant commits multiple offenses

during a single criminal episode; to cases in which a defendant commits multiple

offenses on different occasions; and to homicide and non-homicide cases." Id.

at 448.

      The Court held that the five factors set forth in Miller must be considered

when sentencing defendants to sentences that are the practical equivalent to life

without parole for crimes committed as a juvenile. Those factors are:

            Mandatory life without parole for a juvenile

            [1] precludes consideration of his chronological age
            and its hallmark features—among them, immaturity,
            impetuosity, and failure to appreciate risks and
            consequences.

            [2] prevents taking into account the family and home
            environment that surrounds him—and from which he
            cannot usually extricate himself—no matter how brutal
            or dysfunctional.

            [3] neglects the circumstances of the homicide
            offense, including the extent of his participation in the
            conduct and the way familial and peer pressures may
            have affected him.

            [4] ignores that he might have been charged and
            convicted of a lesser offense if not for incompetencies
            associated with youth—for example, his inability to
            deal with police officers or prosecutors (including on a
            plea agreement) or his incapacity to assist his own
            attorneys.


                                                                         A-4782-16T4
                                      30
            [5] disregards the possibility of rehabilitation even
            when the circumstances most suggest it.

            [Miller, 567 U.S. at 477-78 (citations omitted).]

Zuber noted that, "even when judges begin to use the Miller factors at

sentencing, a small number of juveniles will receive lengthy sentences with

substantial periods of parole ineligibility, particularly in cases that involve

multiple offenses on different occasions or multiple victims." 227 N.J. at 451.

      At sentencing, the court acknowledged the holding in Zuber and applied

the Miller factors. The court found: (1) defendant has the support of his family;

(2) defendant voluntarily decided to participate in the robberies, carry a gun, and

start shooting the victims as they were attempting to escape; and (3) it is highly

unlikely defendant could be rehabilitated because he previously served several

probationary sentences that did not curb his criminal activity. The court found

that even after considering defendant's age and the Miller factors, the

aggravating factors outweighed the mitigating factors, dictating a custodial

sentence towards the upper range allowed. The court found, however, that its

application of the Miller factors led it to conclude that consecutive sentences on

all charges were not warranted.

      After reviewing the record, we are satisfied the court sufficiently

considered defendant's youth at sentencing. Defendant's criminal history is

                                                                           A-4782-16T4
                                       31
lengthy, several probationary sentences did not deter his criminal activity, and

the serious nature of his crimes has escalated over time from drug offenses to

assault and second-degree robbery relating to a carjacking. Each of these facts

support the court's conclusion that despite his youth, defendant's rehabilitation

is unlikely. In addition, there is ample support in the record for the court's

conclusion that the murder and robbery were not impulsive acts, brought about

by excessive familial or peer pressures, but deliberate decisions by a defendant

who enjoyed a supportive familial environment.5

      Nor do we find the length of defendant's sentence to shock the judicial

conscious. Defendant conspired with three others to commit an armed robbery.

Testimony at trial indicated that defendant selected the teenage victims. Once

the robbery was accomplished, defendant shot at the fleeing victims, needlessly

murdering a teenager with a bullet in his back. A long sentence was justified.

      Having reviewed the record in light of applicable precedents, we conclude

that defendant's remaining arguments are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2).


5
  The State argues that defendant's sentence, under which he would be eligible
for parole when he is sixty-six, is not the practical equivalent of life without
parole. In light of our conclusion that the court complied with the holding in
Zuber, we need not decide whether defendant's sentence is the practical
equivalent of life without parole.
                                                                         A-4782-16T4
                                      32
      Defendant's judgment of conviction is affirmed. The matter is remanded

for resentencing in light of our holding with respect to aggravating factor five,

N.J.S.A. 2C:44-1(a)(5), and to clarify the sentence imposed on count eight. We

do not retain jurisdiction.




                                                                         A-4782-16T4
                                      33